DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The disclosure is objected to because of the following informalities: On page 30, above the beginning of paragraph 59, the subsection title reads “Examples of the first antigen-binding molecules” however this section appears to refer to examples of “second” antigen-binding molecules.  
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).  The specification incorporates W0215/156268 in paragraph 36 to exemplify “cancer antigens,” which is essential material recited in the claims.
Appropriate correction is required.

Claim Interpretation
The term “immune-related molecule” is being interpreted to mean a molecule produced by immune cells, as described in the specification (paragraph 32)
The term “cellular metabolite” is being interpreted to mean a cellular metabolite released extracellularly, as described in paragraph 34 of the specification.
The term “cancer antigen” is referenced in paragraph 36 and is directed to patent document W02015/156268 for clarification.  This is an improper incorporation of references (see specification objections above).  The term “cancer antigen” can therefore not be interpreted with any specificity, but is being interpreted to mean any antigen which could relate to cancer in any way.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite the binding of two “antigen-binding” molecules to an “antigen” wherein the binding of the first antigen-binding molecule (referred to herein as Ab1) to its antigen target (herein referred to as Ag1) is enhanced by the presence of a second antigen-binding molecule (referred to herein as Ab2), wherein the binding of Ab2 to the Ab1-Ag1 complex is further enhanced by the presence of Ab1 (recited in claim 2).   This judicial exception is not integrated into a practical application because this description of two antigen-binding molecules which bind in concert and synergistically to an antigen target occurs as a natural phenomenon as defined by the limits of claims 1-5.
	Claim 1 can be summarized as follows:  Ab2 binds to the Ab1-Ag1 complex, and the binding of Ab2 enhances the binding activity of Ab1 to Ag1.  This process occurs in nature, for example, in the case of the T cell receptor’s (TCR) capacity to bind to a peptide-major histocompatibility complex ligand (pMHC).  TCRs on the surfaces of T cells recognize and bind to antigen presenting cells (APCs) via interactions with pMHC.  In the instance of CD8+ T cells, the TCRs interact with MHC class I molecules.  pMHC, including both the peptide presented by the MHC class I molecule and the peptide-MHC complex as a whole, can be considered one single antigen (in this case, Ag1) as defined by the scope of the present application.  The TCR is an antigen-binding molecule, and can be thought of as Ab1.  CD8, a co-stimulatory molecule on the surface of T cells, enhances the binding of the TCR to the pMHC, as evidenced by Artyomov (Artyomov MN, Lis M, Devadas S, Davis MM, Chakraborty AK. CD4 and CD8 binding to MHC molecules primarily acts to enhance Lck delivery. Proc Natl Acad Sci U S A. 2010 Sep 28;107(39):16916-21. doi: 10.1073/pnas.1010568107. Epub 2010 Sep 13) page 16917, first paragraph, lines 10-13.  CD8 (acting in this case as Ab2) therefore acts to stabilize the TCR-pMHC complex (i.e, the Ab1-Ag1 complex). Note: it is understood that CD8 is not binding directly to the antigen peptide presented on an MHC I molecule, however, the MHC-peptide complex as a whole can be considered one antigen as currently defined by the scope of both the specification and claims of the present application, and CD8 does bind and interact with the MHC molecule.  Claim 1 therefore directly recites a naturally occurring phenomenon.
	Regarding claim 2, and staying with the CD8-TCR-pMHC binding framework, it has been shown that CD8 loses its ability to bind pMHC in the absence of the TCR complex by Daniels (Daniels MA, Devine L, Miller JD, Moser JM, Lukacher AE, Altman JD, Kavathas P, Hogquist KA, Jameson SC. CD8 binding to MHC class I molecules is influenced by T cell maturation and glycosylation. Immunity. 2001 Dec;15(6):1051-61), Introduction, Column 2, paragraph 2, starting at line 11 “we and others have observed little evidence for CD8 binding to class I [MHC class I] tetramers in the absence of a cognate TCR interaction on mature T cells” (brackets added).  CD8 (i.e, Ab2) therefore has a higher binding activity to the first antigen (pMHC, Ag1) in the presence of the first-antigen binding molecule (TCR, Ab1).  
	Regrading claim 3, MHC I is an immune-related molecule, because dendritic cells have been shown to express MHC I as evidenced by Gutierrez-Martinez (Gutiérrez-Martínez E, Planès R, Anselmi G, Reynolds M, Menezes S, Adiko AC, Saveanu L, Guermonprez P. Cross-Presentation of Cell-Associated Antigens by MHC Class I in Dendritic Cell Subsets. Front Immunol. 2015 Jul 17;6:363), first sentence of the Abstract.    
	Regarding claim 4, MHC I is a protein expressed at the cell membrane (Artyomov, Figure 1).  
	Regarding claim 5, dendritic cells are enumerated in claim 5 as an “immune cell,” and, as discussed above, dendritic cells express the “antigen” pMHC I.  
 	Therefore claims 1-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because every limitation of each of these claims merely describes the naturally occurring phenomenon of a T cell receptor (TCR) binding to a peptide presenting MHC I molecule, where said binding is enhanced by the co-stimulatory molecule CD8.  Furthermore, the immune cells known as dendritic cells have been shown to express MHC I, which is a cell membrane protein.  No limitations amount to significantly more than the judicial exceptions detailed in claims 1-5.  Claims 1-5 are therefore rejected under 35 U.S.C 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the sake of clarity, the following 112(a) rejection has been subdivided into the following subcategories:
Nature of the Invention/Breadth of the Claims
Guidance in Specification
State of the Art
Conclusion


Nature of the Invention
	The present application describes a composition of matter consisting of two antigen-binding molecules, referred to here as Ab1 and Ab2, for clarity.  Ab1 binds to an antigen (hereinafter Ag1), and the binding activity of Ab1 to Ag1 is enhanced in the presence of Ab2.  Additionally, Ab2 has a higher binding affinity to Ag1 in the presence of Ab1 than it does in the absence of Ab1.  The primary motive for creating such a system is to relegate activated antigen-binding by antigen-binding molecules to sites or tissues where they are needed for pharmaceutical purposes, thereby reducing systemic activation of the immune response resulting in unnecessary off-target effects.  The claims of the invention go on to further enumerate different antigen targets for the system, including CD3 and adenosine.  Additionally, Ab1 and Ab2 can have multiple specificity, and can therefore be used in combinations to bind, for example, an immune-related molecule, a cancer antigen, and a cellular metabolite.  Additional combinations are listed in claims 14, 19, and 20.  
	The breadth of the claims, as written, are incredibly broad, to the degree that certain claims can be read to mean almost any combination of molecules which bind in concert with one another to another molecule.  Claim 1, for instance, reads “a second antigen-binding molecule, which binds to an antigen/antigen-binding molecule complex comprising a first antigen and a first antigen-binding molecule that binds to the first antigen, and enhances the binding activity of the first antigen-binding molecule to the first antigen.”  Here, an “antigen” and a molecule which binds to said antigen, an “antigen-binding molecule,” along with a “second antigen-binding molecule” can essentially mean any combination of proteins, which can be both “antigen-binding” or “antigens” themselves, and essentially any molecule that is antigenic.  Importantly, the claims do not recite a specific structure for “the second antigen-binding molecule,” which leaves open the possibility for this molecule to take the form of any molecule capable of binding to Ab1-Ag1 as long as it enhances the binding of Ab1 to Ag1.

Guidance in the Specification
           Guidance for Ab1 (the first “antigen-binding molecule”) is given in the specification beginning on page 18 (section entitled “First antigen-binding molecule”).  Ab1 is said to be “not particularly limited as long as the binding activity to the first antigen is enhanced by the second antigen-binding molecule” (paragraph 25).  Guidance for the structure of Ab1 is further listed as being potentially a variety of molecules, including a native antibody, partial antibody, or receptor ligand.  Specific examples of Ab1 are given in the section “Examples of the first antigen-binding molecules.”  These versions of Ab1 bind to CD3 and are enumerated as SEQ ID NO: 1 and SEQ ID NO: 122, SEQ ID NO: 114 and SEQ ID NO:115, SEQ ID NO: 116 and SEQ ID NO: 117, SEQ ID NO: 118 and SEQ ID NO: 119, and SEQ ID NO: 120 and SEQ ID NO: 121 (the sequences listed in claim 7). Additionally, it is stated that these sequences can be modified in any way as long as the binding affinity is lowered as a result of the modification, and further that the sequence can be modified while retaining preferably 80%, and more preferably 90%, of the original sequence homology (paragraph 47).  
Additionally, specific examples of Ab1 are given when the antigen target is adenosine.  Such examples include the molecules encoded by SEQ ID NO: 106 and SEQ ID NO: 107, SEQ ID NO: 108 and SEQ ID NO:109, SEQ ID NO: 110 and SEQ ID NO: 111, and SEQ ID NO: 112 and SEQ ID NO: 113 (the sequences listed in claim 9).  Like the sequences listed for CD3-binding Ab1, it is also stated that these sequences can be modified in any way, with the result of either increasing or decreasing the binding affinity of the adenosine-binding molecule for its target, where the sequence homology is 80% or more, but more preferably 90% or more compared with the original polypeptide selected (paragraph 51).      
	Guidance for the first antigen is described in paragraph 31, which states that “the first antigen is not particularly limited, and includes any antigens.”  A number of potential antigens are then enumerated, including immune-related molecules, cellular metabolites, extracellular proteins, native proteins, co-stimulatory molecules, various cytokines, and cancer tissue-specific metabolites (beginning page 21 and extending through the section entitled “First antigen.”).  
Additionally, examples of “second antigens” are enumerated for embodiments of the invention that require antigen-binding molecules with multiples specificities.  Again, the second antigen is not “particularly limited, and includes any antigens,” (paragraph 36).  The section entitled “Second antigen” then lists a number of potential second antigen candidates including cancer antigens or immune-related molecules. 
Examples of “third antigens” are listed in paragraph 62, in the cases where Ab2 has multiple binding specificity.  The third antigens are “not particularly limited,” but are preferably cancer immune antigens, or extracellular proteins, and more preferably cancer antigens.     
	Guidance for Ab2 is given in the section entitled “Second antigen-binding molecule” beginning at paragraph 56 and ending at paragraph 61.  Like Ab1, Ab2 is described as being “not particularly limited” with the limitation that it “comprises a complex-binding region and enhances the binding activity of the first antigen-binding molecule to the first antigen.”  Ab2 must stabilize the Ab1-Ag1 complex, and can bind to any part of Ab1 or Ag1 using any mechanism.  Specific examples of Ab2 are given in paragraph 59 when Ag1 is CD3.  The specific examples of Ab2 are the heavy and light chain variable region combination given by: SEQ ID NO: 45 and SEQ ID NO: 46, SEQ ID NO: 47 and SEQ ID NO: 48, SEQ ID NO: 49 and SEQ ID NO: 50, and SEQ ID NO: 51 and SEQ ID NO: 52. NOTE: these SEQ IDs are listed under a section entitled “Examples of the first antigen-binding molecules,” paragraph 59, but the first line of the section reads “Examples of the second antigen-binding molecules” and they are referred to as “second antigen-binding molecules” throughout, as opposed to “first” antigen-binding molecules.  Paragraphs 59 and 60 are therefore being interpreted to refer to Ab2 (see Specification objection).  
	Additionally, paragraph 60 gives specific examples of Ab2 when Ag1 is adenosine.  Specific examples of Ab2 include the heavy and light chain combinations selected from any of: SEQ ID NO: 160 and SEQ ID NO: 161, SEQ ID NO: 162 and SEQ ID NO: 163, and SEQ ID NO: 164 and SEQ ID NO: 165.  It must be noted that these SEQ ID numbers do not appear in the claims section, leaving the claimed elements of Ab2 open-ended and broad.  
	The specification also details how binding affinity, and differences in binding affinity, can be determined by using SPR and/or performing KD calculations.  The specification also lists production methods and screening methods for determining Ab1/Ab2 pairs, and offers guidance on administering the components of the disclosed composition pharmaceutically.  The specification also outlines how specific examples of antibodies were prepared and provides studies on the binding properties of anti-CD3/CD3 and anti-adenosine/adenosine in the presence of “clamping antibodies” (ie., Ab2). 
State of the Art
	The production of antibodies is a routine practice in the art, and even given a known antigen the structure of the antibody generated against said antigen is unpredictable.  ThermoFisher, a world-wide corporation providing reagents and supplies to laboratories, states the following regarding the production of antibodies:  “Antibody production is conceptually simple. However, because it depends upon such a complex biological system (immunity of a living organism), results are not entirely predictable. Individual animals—even those that are genetically identical—will respond uniquely to the same immunization scheme, generating different suites of specific antibodies against an injected antigen.” (Thermo, accessed 10/14/2022) Therefore, even given a known antigen, antibodies generated against said antigen are not predictable in structure or molecular characteristics.  The species of antigen-binding molecules disclosed in the specification therefore would not have been representative of the genus as a whole owing to the unpredictable nature of said genus.  

Conclusion
Claims 1 and 2 are claiming any and all antigens and any and all antibody pairs which have enhanced binding capacity when paired together in the presence of said antigen.  However, as evidenced by Thermo (above), the exact structure, sequence, and properties of antibodies generated against a known antigen are wholly unpredictable, even when using animals which are genetically identical.  The specification of the present application does not enumerate or possess the scope and magnitude of the limits of claim 1 because the specification does not list specific antibody sequences and structures for each and every antigen.  Furthermore, all claims dependent from claim 1 (claims 2-20) are also rejected because they do not narrow the scope of the claimed invention to a degree that is reflected by the disclosure in the specification.  For instance, claims 3-7 recite an “immune-related” molecule, which is narrowed to a molecule present on an immune cell (claim 4), then further narrowed to an immune cell type (claim 5), and finally the specific immune molecule CD3 (claim 7).  Claim 7 goes on to recite specific sequences of Ab1, but at no point in the claims is a specific structure or sequence given for Ab2.  Furthermore, claim 7 also recites a CD3-binding polypeptide that has been modified, said modification not being disclosed adequately in the specification.  Claims 8 and 9 recite similar claim limitations which are not supported fully by the disclosure, except the antigen target recited in claims 8 and 9 is adenosine as opposed to CD3.  Claim 9 recites specific sequences for Ab1, but no sequence or structure is recited for Ab2.  Additionally, claim 9 recites a second modified polypeptide with adenosine-binding capacity that is either higher or lower than that of the original adenosine-binding polypeptide.  However, a specific structure or sequence for such a polypeptide is not disclosed or claimed.  
	The remainder of the claims (10-20), recite scenarios and combinations wherein Ab1 and Ab2 have multiple antigen specificities, and recites possible antigen targets including immune-related antigens, cancer antigens, and cellular metabolites.  In this instance, specific antigens are not claimed, nor are specific sequences or structures for Ab1 or Ab2.  The claims therefore claim any and all antigen/antigen-binding pairs wherein the second antigen-binding molecule enhances the binding capacity for the first antigen-binding molecule and its target antigen.  
	Additionally, as stated in the MPEP, section 2163, and with specific reference to the written description requirement and its relationship to antibodies “disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional.” The present application does not fully enumerate or describe specific structures for every antigen-binding molecule claimed for every antigen. Claims 1-20 are rejected under 35 U.S.C 112(a) because written description and possession are not disclosed in the specification for the limits of these claims.         
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,9,12,13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 7 and 9, both recite a “polypeptide consisting of any combination of heavy chain variable region and light chain variable region amino acid sequences selected from” and then go on to list pairs of sequences.  The sequence pairs are listed, for example, in claim 7, as “SEQ ID NO: 1 and SEQ ID NO: 122, SEQ ID NO: 114 and SEQ ID NO: 115” etc.  Each of these pairings are themselves combinations, and it is therefore unclear if the claim is directing one to select a combination meaning, for example, “SEQ ID NOs: 1 and 122”, or a combination, for example, “SEQ ID NOs: 1, 122, 114, and 115” to define the polypeptide.
Regarding claims 17-20, claims 17 and 19 depend from claim 7, and claims 18 and 20 depend from claim 9.  Claims 17-20 do not resolve the 112(b) issues discussed above for claims 7 and 9, and are therefore rejected under 112(b).
With regards to claim 12, claim 12 recites “The second antigen-binding molecule of claim 1, which has multiple antigen specificity and further binds to at least a third antigen.”  However, the claim from which claim 12 depends – claim 1 – does not recite a second antigen.  Claim 12 is indefinite because by stating “at least a third antigen” the claim implies that a second antigen exists but is not recited in either claim 1 or 12. If a “third” antigen exists then a “second” antigen must exist.  Furthermore, if a second antigen exists then it is unclear if the “multiple antigen specificity” refers to the second antigen-binding molecule’s ability to bind the first, “second,” and third antigens or only to the first and third antigens, because both options would satisfy the requirement that the second antigen-binding molecule has “multiple antigen specificity.”  As claim 12 is currently written, the plain language phrase “a third antigen” means that the second antigen-binding molecule binds a minimum of 3 antigens. However, the specification describes bispecific antibodies, which renders the scope of claim 12 uncertain in light of the specification.  The second antigen-binding molecule claimed in claim 12 lacks antecedent basis in the specification.  Claim 13, which is dependent from claim 12, is also rejected because it does not resolve the issue discussed above.  Clarification of this claim is required.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towbin (Towbin H, Motz J, Oroszlan P, Zingel O. Sandwich immunoassay for the hapten angiotensin II. A novel assay principle based on antibodies against immune complexes. J Immunol Methods. 1995 Apr 26;181(2):167-76).  The rejection of claim 3 is further evidenced by Oki (Oki K, Kopf PG, Campbell WB, Luis Lam M, Yamazaki T, Gomez-Sanchez CE, Gomez-Sanchez EP. Angiotensin II and III metabolism and effects on steroid production in the HAC15 human adrenocortical cell line. Endocrinology. 2013 Jan;154(1):214-21. doi: 10.1210/en.2012-1557).  
Regarding claim 1, Towbin, in the research field of immunoassays based on antibodies against immune complexes, teaches the following pairs of monoclonal antibodies (mAB1 and mAB2) which form a complex with their target antigen, angiotensin II: “all mAb2s stabilized the angiotensin II-mAb1 complex and one mAb2 distinctly improved the specificity of the assay for angiotensin II,” (Towbin, Abstract).  Therefore, Towbin has taught that the binding of mAb2 to the angiotensin II-mAB1 complex stabilizes and enhances the binding of mAb1 to its antigen target.  In this case, mAb2 is acting as a second antigen-binding molecule, mAB1 is acting as the first antigen-binding molecule, and angiotensin II is acting as the first antigen.  The limitations recited in claim 1 are therefore directly anticipated and encompassed by Towbin.
Regarding claim 2, Towbin teaches the following concerning the capacity for mAb2 to bind its target in the absence of mAb1: “none of the mAbs2s were able to bind angiotensin II by themselves but all efficiently bound the complex of angiotensin II and mAb1,” (Towbin, Abstract).  Towbin has therefore taught two antigen-binding molecules (“mAB1 and mAB2”), one of which (mAB2) does not bind the antigen target alone (angiotensin II) but efficiently binds its target in the presence of the first antigen-binding molecule (“mAb1”), and therefore has a higher binding affinity for its antigen target in the presence of mAb1.  The limitations of claim 2 are therefore directly anticipated by Towbin.
Regarding claim 3, as further evidenced by Oki, angiotensin II is a cellular metabolite (Abstract, line 3, “A-II [angiotensin II] is metabolized in different tissues”).  Claim 3 is therefore anticipated by Towbin and evidenced by Oki.
Regarding claim 15, Towbin performed dissociation and rate constants assays wherein “mixtures of graded concentrations of mAb2 were incubated with 40 ng/ml DMAE-labelled mAb1 in presence or absence of excess A-II” (Methods section, subsection entitled “Determination of dissociation and rate constants” lines 3-5).  Towbin has therefore shown a combination of the two antibodies studied in their research article.  Claim 15 is therefore anticipated and encompassed by Towbin. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A Brief Summary of the Following 103 Rejection
The inventive concept of the present application, as a whole, concerns antigen-binding molecules which have enhanced binding capacity for an antigen or antigens when said antigen-binding molecules are used together.  “Ab1” will be used in the following rejection to denote “the first antigen-binding molecule,” and “Ab2” will be used to denote “the second-antigen binding molecule.”  “Ag1” will be used to denote the first antigen.   
Claims 1-3 and 15 are anticipated by Towbin, as discussed above in the 102 rejection.  The 102 rejection based on Towbin is therefore incorporated into the following claims rejection, and only the new limitations introduced by each claim will be addressed below.  The remaining claims of the present application serve to refine the antigen targets disclosed broadly in claims 1-3.  As discussed below, combining the technique taught by Towbin with prior art that discloses the antibodies recited in the present application will serve as the basis for the following 103 rejection.   

Claims 4-7, 10-14, 16,17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Towbin, in view of Hironiwa (WO 2015068847-A1), as evidenced by the English translation of Hironiwa.
Regarding claim 4:  Towbin teaches a system where Ab2 enhances the binding of Ab1 to Ag1 (see 102 rejection above).  The system taught by Towbin teaches an Ab1 that binds to a cellular metabolite.  Towbin does not teach that the antigen target is a molecule present on the membrane of an immune cell.
Hironiwa, in the field of pharmaceutical antibody development, teaches the following bispecific antibody: “an antigen-binding molecule containing an antibody variable region, the molecule having binding activity to a molecule expressed on the surface of T cells and to a molecule expressed on the surface of another immune cell.”  (Abstract) Hironiwa teaches the practical use and motivation for using bispecific antibodies by stating that bispecific antibodies have “the effect of neutralizing two or more antigens with a single molecule” and “also has the effect of enhancing antitumor activity by cross-linking cells with cytotoxic activity with cancer cells” (“Background Art, 5th paragraph).  There is therefore motivation to use bispecific antibodies in the art.    		 Hironiwa also discloses, in paragraph 8 of the section entitled “Background Art” that “since trifunctional antibody binds CD3ε and FcγR simultaneously even in the absence of cancer antigen, CD3ε-expressing T cells and FcγR-expressing cells are cross-linked even in the absence of cancer cells. And various cytokines are produced in large quantities. Due to the induction of production of various cytokines independent of cancer antigens, the administration of trifunctional antibodies is currently limited to the abdominal cavity.” It was therefore known in the art that tissue-specific targeting of antibody therapies was desirable, so that off-target immune reactions such as undesirable production of cytokine storms would not occur.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Towbin to further comprise an immune-related molecule present on the membrane of an immune cell as an antigenic target.  Hironiwa discloses an antigen-binding molecule targeting a molecule expressed on the membrane of T cells and another immune cell.  The motivation to develop a composition consisting of an Ab1 with a target antigen Ag1 that becomes activated in the presence of Ab2 is disclosed in Hironiwa.  Site specific targeting of directed antibody therapies that are only active when in combination with another antibody localized to the same tissue would reduce the degree of systemic damage caused by activating a systemic immune response.  The present invention is merely using the known system disclosed by Towbin, which teaches an antigen-binding molecule that becomes activated in the presence of another antigen-binding molecule and the antigen, to address the known problem of off-target immune activation when using antibody treatments.  Claim 4 is therefore rejected under 35 U.S.C 103.
Regarding claim 5, Hironiwa teaches that the antigen target is on an immune cell, specifically, a T cell (Abstract).
Regarding claim 6, Hironiwa lists CD3 as an example of the antigen target (“Preferred Embodiments” section, paragraph 113 beginning “In the present specification, the “antigen” is not particularly limited and may be any antigen.”).  
Regarding claim 7, SEQ ID NOs 1 and 122 are listed in Hironiwa, listed therein as SEQ ID NOs 52 and 53, respectively, wherein SEQ ID NO: 52 is identified as a template sequence for the VH region of a CD3-binding antibody and SEQ ID NO: 53 is identified as a template sequence for VL region of a CD3-binding antibody.
Regarding claim 10, Hironiwa teaches an antigen-binding molecule with multiple antigen specificity (Abstract and Technical Field).  Motivation for using antigen-binding molecules with multiple antigen specificity is discussed above in claim 4.    
Regarding claim 11, Hironiwa teaches that the second antigen is a molecule expressed on the surface of an immune cell (Abstract).
Regarding claims 12 and 13, Hironiwa recites bispecific antibodies which can bind to both a cancer antigen and an immune antigen (Background Art, paragraph 9).  Motivation for the construction of such a bispecific antibody is provided in the rejection of claim 10, above.  
Regarding claim 14, Hironiwa recites known bispecific antibodies which can bind to both an immune antigen and a cancer antigen (Background Art, paragraph 9).  A combination of bispecific antibodies wherein Ab1 binds to an immune molecule and a cancer antigen and Ab2 binds to a second cancer antigen satisfies Combination (1) described in claim 14.  These bispecific antibodies could be designed to perform as the antibodies described by Towbin (ie., where Ab2 enhances the binding of Ab1 to Ag1) with the same motivation described in the rejection of claim 4.
Regarding claim 16, Hironiwa teaches bispecific antibodies that target immune cell antigens (Abstract).
Regarding claim 17, Hironiwa teaches SEQ ID NOs 1 and 122 (recited as SEQ ID NOs 52 and 53, respectively).  Hironiwa also teaches the use of bispecific antibodies (Background Art, paragraph 9 and Abstract).
Regarding claim 19, Hironiwa teaches SEQ ID NOs 1 and 122 (recited as SEQ ID NOs 52 and 53, respectively).  Hironiwa also teaches bispecific antibodies which bind to both an immune molecule and a cancer antigen (Background Art, paragraph 9).  A pair of bispecific antibodies which bind both an immune molecule and cancer antigen satisfy Combination (1) recited in claim 19.  

Claims 8, 9,18, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Towbin in view of Emura (WO 2015083764 A1), as evidenced by the English translation of Emura.
Regarding claim 8, Towbin teaches a system comprising an Ab2 which enhances the binding of Ab1 to Ag1 (see 102 rejection above).  Towbin does not teach that the antigen target is adenosine or a derivative thereof.  
Emura, in the field of pharmaceutical antibody development, discloses the development of a library consisting of a plurality of different antigen-binding molecules which are target-tissue specific (Abstract).  Furthermore, adenosine is listed as a target tissue-specific low molecular weight molecule for the antigen-binding library disclosed in Emura (Description of Embodiments, paragraph beginning “According to one aspect of the library, the antigen binding domain of” NOTE: paragraph numbers are not listed in the English translation, also Example 11 in the section “Method for Manufacturing a Library”).  Emura states the following motivation for targeting tissue-specific targets in paragraph 3 of the “Background Art” section: “even if the expression level of the antigen is high, if the antigen is expressed in normal tissue, it exerts a damaging activity such as ADCC on normal cells, which causes a serious problem of side effects. Therefore, it is preferable that the antigen targeted by the therapeutic antibody as a cancer therapeutic agent is specifically expressed in cancer cells. For example, an antibody molecule against EpCAM antigen known as a cancer antigen was considered promising as a cancer therapeutic agent, but EpCAM antigen is also known to be expressed in the pancreas. It has been reported that by administering an anti-EpCAM antibody, side effects of pancreatitis are observed due to cytotoxic activity against the pancreas.”  It was therefore known in the art that tissue-specific targeting of antibody therapies is preferable to systemic induction of an immune response.  Tissue-specific treatments would prevent unwanted side-effects of antibody treatments (Emura, Example 1, first paragraph).  The motivation to select adenosine as an antigenic target is also supplied by Emura, in the STR5 section, first paragraph, which states that “ATP concentration in cancer tissues is significantly higher than in normal tissues.”   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to modify the composition taught by Towbin to make Ab1 target adenosine as an antigen.  The motivation for creating a complex of antigen-binding molecules, wherein Ab2 enhances the binding of Ab1 to Ag1 is given by Emura.   By engineering a system wherein Ab1 targets adenosine as an antigen (Ag1) but is only active in the presence of an enhancing Ab2, the activity of the Ab1 will be limited to tissues high in extracellular adenosine, which would prevent a deleterious, non-specific immune response.  As evidenced by Emura, adenosine concentration is higher in cancer tissues than in normal tissue.  Claim 8 is therefore merely a combination of a known system (Towbin) wherein the Ab1 is designed to become active in tissue with a high concentration of adenosine, and this motive is supplied by Emura.  Claim 8 is therefore rejected under 35 U.S.C 103.  
Regarding claim 9, SEQ ID NOs 106 and 107 are disclosed in Emura, therein disclosed as SEQ ID NOs 85 and 86, respectively.  SEQ ID NO: 85 is disclosed as the heavy chain variable region of an antigen-binding molecule and SEQ ID NO:86 is disclosed as the light chain variable region of the antigen-binding molecule, whose target is adenosine.    
Regarding claim 18, Emura teaches bispecific antigen-binding molecules in the libraries developed therein (paragraph beginning “A multispecific antigen-binding molecule or a multiparatopic antigen-binding molecule,”).  
Regarding claim 20, Emura teaches bispecific antigen-binding molecules in the libraries developed therein (paragraph beginning “A multispecific antigen-binding molecule or a multiparatopic antigen-binding molecule,”).  Furthermore, the specification lists possible antigen targets that include immune-related antigens, for example CD3, and also “caner-related” antigens (“Description of Embodiments,” paragraph beginning “Antigen In the present specification, the “antigen” is not limited to a specific structure as long as it.”).  Furthermore, the inventive concept of Emura relates to low weight molecular compounds binding to antigen-binding molecules and thereby activating them (Abstract), adenosine being one such low molecular weight compound (Example 1).  Emura therefore recites bispecific antibodies which can bind cellular metabolites (adenosine), immune molecules (CD3), and cancer antigens, which encompass the three molecule types enumerated in the combinations listed in claim 20.    


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS CHARLES RYAN whose telephone number is (571)272-8406. The examiner can normally be reached M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.C.R./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636